Citation Nr: 1120199	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals of a shell fragment wound of the right leg and abdomen.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from December 1967 to December 1969.  This service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Infantryman Badge and was awarded the Purple Heart medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision mailed in September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing held at the San Antonio RO in August 2009.  The record was held for 30 days for the submission of additional evidence.  The Board notes that the appellant did submit additional evidence with a waiver of RO review.  A transcript of that hearing was accomplished and has been included in the claims folder for review.

The Board would note that when the claim originally came before the Board in November 2009 several issues were on appeal.  However, after reviewing the claim, the Board issued a Decision/Remand.  The Board dismissed the issue involving entitlement to service connection for bilateral peripheral neuropathy and then denied the appellant's claim for entitlement to service connection for PTSD and for a lower back disorder.  The issues of entitlement to an increased rating for residuals of a shell fragment wound of the right leg and abdomen and entitlement to service connection for bilateral hearing loss, were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, in November 2009 the Board remanded the two issues noted on the front page of this action.  In that action, the Board tasked the RO/AMC with the following items:

1.  Schedule the Veteran for a VA scar and muscle examination to determine the current nature of the service-connected SFW, right leg and abdomen disability.  The claims folder must be made available to the examiner in conjunction with the examination and any report must indicate whether the claims file was reviewed.  The examiner is specifically asked to indicate whether a piece of shrapnel remains within the Veteran.

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination and any report must indicate whether the claims file was reviewed.

a.  The examination should include a diagnosis based upon auditory threshold testing in accordance with 38 C.F.R. § 3.385.  Based on the examination and review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not that any currently diagnosed hearing loss is related to the Veteran's period of service.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability as well as the severity of the present symptomatology.

b.  The examiner is to consider the private audiometric report submitted by the Veteran in January 2009 and provide an interpretation of the raw data.  Any opinion following the newly ordered audiometric examination must reconcile this private report to the opinion newly provided.

A review of the claims folder indicates that the appellant underwent an examination of the leg and abdomen in June 2010.  The examiner provided comments concerning the shrapnel wound scars of the right leg and abdomen.  However, no comments were given with respect to any underlying muscle damage of either the right leg or the abdomen.  Moreover, with respect to the abdomen scar, the examiner's report was contradictory in that the scar was described but then the examiner stated that the scar measured zero centimeters by zero centimeters.  In other words, when an attempt to measure the scar was done, it was found not to exist.  

With respect to the VA audiological examination that was also performed in June 2010, the results from that examination were also nonconclusive.  It was noted by the examiner that the examination results were inconclusive because the appellant exhibited "poor inter-test consistency".  The examiner further stated that he was unable to "render an opinion".  In other words, the examiner provided a nonresponse.  

Upon reviewing the medical documents obtained and noted above, the Board is of the opinion that the requested information was not obtained.  In other words, upon reviewing the claims folder, it is the Board's opinion that the RO/AMC did not comply with the remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the medical documents obtained did not specifically attain the information needed by the Board, the claim must be returned to the RO/AMC for the requested information.  In essence, the claim is not ready for adjudication and further medical documentation must be obtained before the Board enters into a decision on the merits of the appellant's claim.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2009 to the present for his right leg disability, his abdomen disability, and his bilateral hearing loss, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).  The AMC/RO should allow an appropriate period of time within which to respond.

2.  The AMC/RO should once again arrange for an audiological examination of the appellant by an individual who has not previously seen or treated the appellant.  The purpose of this examination is to ascertain whether the appellant now suffers from hearing loss and, if so, whether the condition was caused by his military service.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner is asked to state whether it is at least as likely as not that any found hearing disorder is related to any in-service disease or injury or to the appellant's service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The AMC/RO is instructed to inform the appellant that the Court has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Such retrieval includes cooperating with any medical examiners who may examine the appellant as a result of this appeal.  If the appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of each examination be typed or otherwise recorded in a legible manner for review purposes.

3.  The RO/AMC should schedule the appellant for a muscle examination of his right leg and the abdomen.  Information should be provided with respect to the orthopedic, muscular, dermatological, and neurological aspects of the appellant's shrapnel wound residuals.  The RO/AMC should request that the examiner render diagnoses of all current symptoms and manifestations produced by the residuals of a shrapnel wound to the right leg and the abdomen, and provide a complete rationale for all conclusions reached.  The examiner must specifically note that he or she has reviewed the entire claims folder.

a.  Orthopedic/Muscular Portion of the Examination.

(1)  The appellant's right leg and the abdomen should be examined for degrees of range of motion and any limitation of function of the parts affected by limitation of motion.

(2)  The examiner should determine whether the leg or abdomen exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

(3)  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

(4)  The examiner should describe whether there is any muscle loss of the right leg and/or abdomen that may be attributed to the shrapnel wounds.  The examiner should indicate whether he/she has discovered underlying adhesions or any other symptoms that would suggest even minimal muscle involvement, to include fatigue.  

b.  Neurological Portion of the Examination.

(1)  The examiner should describe any neurological deficits caused by the shrapnel wound residuals.  This should include a detailed assessment of functioning of the right leg and abdomen.  The examiner should comment on the extent of paralysis, if any, in the appellant's lower extremity and abdomen, and whether such paralysis is a residual of the service-connected shrapnel wound residuals.

(2)  The examiner should indicate which, if any, of the nerve groups itemized in the VA Schedule for Rating Disabilities are affected, if any, by the abdomen injury and the right leg injury.  38 C.F.R. Part 4 (2010).

(3)  For each affected nerve or nerve group (if any), the examiner should indicate whether the paralysis is complete or incomplete; if the paralysis is incomplete, the examiner should describe, for each nerve or nerve group affected, the manifestations of the incomplete paralysis, noting such relevant factors as strength and incoordination.

(4)  In responding to the foregoing inquiry, the examiner should specifically describe the related impairment of motor function, trophic changes, and sensory disturbance within the meaning of 38 C.F.R. § 4.120 (2010).

c.  Dermatological Portion of the Examination.  The report of the skin examination should identify, and contain findings concerning, all scars produced by the shrapnel wound residuals.  Unretouched color photographs of the right leg and the abdomen should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about whether the scar or scars:

(1)  is/are tender and painful, if superficial;

(2)  is/are poorly nourished with repeated ulceration, if superficial;

(3)  the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage).

(4)  is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar),

(5)  is/are superficial and painful on examination; and,

(6)  has/have produced limitation of function, and if so, what limitation of function (e.g., limitation of motion, neurological impairment or pain with use.)

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the specific report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


